--------------------------------------------------------------------------------

EXHIBIT 10.16


AMENDMENT NUMBER TEN TO REVOLVING CREDIT AGREEMENT




This AMENDMENT NUMBER TEN TO REVOLVING CREDIT AGREEMENT (this “Amendment”),
dated as of June 6, 2008, is entered into among NATIONAL TECHNICAL SYSTEMS,
INC., a California corporation (“Parent”), NTS TECHNICAL SYSTEMS, a California
corporation, dba National Technical Systems (“NTS”), XXCAL, INC., a California
corporation (“XXCAL”), APPROVED ENGINEERING TEST LABORATORIES, INC., a
California corporation (“AETL”), ETCR, INC., a California corporation (“ETCR”),
ACTON ENVIRONMENTAL TESTING CORPORATION, a Massachusetts corporation (“Acton”),
PHASE SEVEN LABORATORIES, INC., a California corporation (“Phase Seven”), UNITED
STATES TEST LABORATORY, L.L.C., a Kansas limited liability company (“USTL”),
ELLIOTT LABORATORIES, LLC, a California limited liability company (“ELA”) and
one or more Subsidiaries of Parent, whether now existing or hereafter acquired
or formed, which become party to the Agreement (as defined below) by executing
an Addendum in the form of Exhibit 1 of the Agreement (NTS, XXCAL, AETL, ETCR,
Acton, Phase Seven, USTL, ELA and such other Subsidiaries are sometimes
individually referred to herein as a “Subsidiary Borrower” and collectively
referred to herein as “Subsidiary Borrowers”, and Subsidiary Borrowers and
Parent are sometimes individually referred to herein as a “Borrower” and
collectively referred to herein as “Borrowers”), the financial institutions from
time to time parties hereto as Lenders, whether by execution hereof or an
Assignment and Acceptance in accordance with Section 11.5(c) of the Agreement,
and Comerica Bank, in its capacity as contractual representative for itself and
the other Lenders (“Agent”), with reference to the following facts:


A.             Borrowers (other than ELA), Agent and Lenders are parties to that
certain Revolving Credit Agreement, dated as of November 21, 2001, as amended by
that certain Amendment Number One to Revolving Credit Agreement, dated as of
July 17, 2002, that certain Amendment Number Two to Revolving Credit Agreement,
dated as of November 25, 2002, that certain Amendment Number Three to Revolving
Credit Agreement, dated as of July 21, 2003, that certain Amendment Number Four
to Revolving Credit Agreement, dated as of July 30, 2004, that certain Amendment
Number Five to Revolving Credit Agreement, dated as of July 1, 2005, that
certain Amendment Number Six to Revolving Credit Agreement, dated as of March
29, 2006, that certain Amendment Number Seven to Revolving Credit Agreement,
dated as of September 21, 2006, that certain Amendment Number Eight to Revolving
Credit Agreement, dated as of September 26, 2007, and that certain Amendment
Number Nine to Revolving Credit Agreement, dated as of December 5, 2007  (as so
amended, the “Agreement”);


B.             Borrowers (other than ELA) and Agent, in its capacity as Agent
for the Lenders, entered into that certain Security Agreement, dated as of
November 21, 2001 (the “Security Agreement”);


C.             Concurrent herewith, ELA is executing and delivering an Addendum
to Revolving Credit Agreement and an Addendum to Security Agreement in order to
become a Borrower under the Agreement and the Security Agreement; and


D.             Borrowers, Agent and Lenders desire to further amend the
Agreement in accordance with the terms of this Amendment.


NOW, THEREFORE, in consideration of the foregoing, the parties hereto hereby
agree as follows:


1.              Defined Terms.  All initially capitalized terms used but not
defined herein shall have the meanings assigned to such terms in the Agreement.


2.              Consent.  Borrowers have informed Agent and Lenders that Parent
intends to acquire by merger Elliott Laboratories, Inc., a California
corporation (the “Acquisition”).  After the merger transactions are consummated,
Elliott Laboratories, Inc. will have been merged into ELA with ELA being the
surviving company.  In connection with the Acquisition, Parent and, if
applicable, its designee will owe certain holdback and earnout obligations to
the former shareholders of Elliott Laboratories, Inc. (collectively, the
“Earnout”).  Borrowers have therefore requested that the Lenders consent to the
Acquisition and the Earnout.  Notwithstanding any term or provision of the
Agreement to the contrary, the Lenders hereby consent to the Acquisition and the
Earnout, and agree that the Acquisition and the Earnout shall not cause an Event
of Default.  The consent set forth herein shall be limited precisely as written
and shall not be deemed to be (i) an amendment, waiver, consent, or modification
of any other term or condition of the Agreement, or (ii) prejudice any right or
remedy which the Lenders may now or in the future have under or in connection
with the Agreement.


3.              Amendments to the Agreement.

 
 

--------------------------------------------------------------------------------

 


3.1            Borrowers.  All references to “Borrowers” in the Agreement shall
include ELA.


3.2            Definitions.


(a)            The following definitions set forth in Section 1.1 of the
Agreement are hereby amended in their entirety as follows:


“Amendment Date” means the date when all of the conditions set forth in Section
4 of Amendment No. 10 have been fulfilled to satisfaction of Agent and counsel.


“Commitment” means a Lender’s Revolving Credit Commitment, Term Loan A
Commitment, Term Loan B Commitment and/or Term Loan C Commitment, as the context
requires.


“Excess Cash Flow” means, for the applicable fiscal year of Borrowers, the
result of (i) Consolidated Net Income, plus (ii) to the extent deducted from
Consolidated Net Income, each Borrower’s consolidated depreciation, amortization
and non-cash stock option expenses during such fiscal year, plus any decrease or
minus any increase, as applicable, in (iii) Adjusted Working Capital for such
fiscal year, minus (iv) the sum of (a) unfinanced Capital Expenditures made
during such fiscal year up to the applicable amount set forth in Section 7.12,
(b) all regularly scheduled payments of principal made on Funded Debt (excluding
the Revolving Loans and any other revolving Funded Debt) during such fiscal
year, and (c) the amount of any optional prepayments made on the Term Loans A,
the Term Loans B and the Term Loans C during such fiscal year (excluding the
proceeds of Permitted Real Estate Sales applied as permanent reductions to the
Term Loans A, the Term Loans B and the Term Loans C); in each case calculated in
accordance with GAAP.


“Interest Payment Date” means:


(i)             with respect to each Prime Lending Rate Portion, the last day of
each and every quarter commencing the last such day after the making of such
Loan, and the Revolving Loans Maturity Date (in the case of the Revolving
Loans), the Term Loans A Maturity Date (in the case of the Term Loans A), the
Term Loans B Maturity Date (in the case of the Term Loans B), and the Term Loans
C Maturity Date (in the case of the Term Loans C).


(ii)            with respect to each LIBOR Lending Rate Portion, the earlier
of:  (1) the last day of the Interest Period with respect thereto, or (2) if the
Interest Period has a duration of more than three months, every LIBOR Business
Day that occurs during such Interest Period every three months from the first
day of such Interest Period; and


(iii)           with respect to the COF Lending Rate Loans, the last day of each
and every quarter, and the Term Loans A Maturity Date.


“LIBOR Lending Rate Margin” means (a) with respect to all Revolving Loans, two
percentage points (200 basis points), (b) with respect to the Term Loans A and
the Term Loans B, two and one-quarter percentage points (225 basis points), and
(c) with respect to the Term Loans C, two and one-half percentage points (250
basis points).


“Loans” means the Revolving Loans, the Term Loans A, the Term Loans B, and the
Term Loans C (each, a “Loan”).


“Notes” means, collectively, the Revolving Notes, the Term A Notes, the Term B
Notes, and the Term C Notes (each, a “Note”).


“Permitted Real Estate Sales” means, collectively, the Boxborough Real Estate
Sale, the 118 Acre Parcel Sale, the Acton Real Estate Sale and the Fullerton
Real Estate Sale.


“Prime Lending Rate” means the variable per annum rate equal to:  (a) with
respect to Revolving Loans and Term Loans A and Term Loans B, the Prime Rate
minus one quarter of one percentage point (25 basis points); and (b) with
respect to Term Loans C, the Prime Rate.

 
 

--------------------------------------------------------------------------------

 


“Total Commitment Percentage” means, with respect to any Lender, the percentage
equal to sum of such Lender’s Revolving Loan Commitment, Term Loan A Commitment,
Term Loan B Commitment and Term Loan C Commitment, divided by the Total Credit.


“Total Credit” means $43,829,000.


“Interest Period” means, with respect to each LIBOR Lending Rate Portion, the
period commencing on the date of such LIBOR Lending Rate Portion and ending on
the numerically corresponding day one (1), two (2), three (3), four (4), five
(5), six (6) or twelve (12) months thereafter as Parent or any Borrower may
elect pursuant to the applicable Notice of Borrowing or Notice of Conversion or
Continuation; provided, however, that:


(i)             any Interest Period which would otherwise end on a day which is
not a LIBOR Business Day shall be extended to the next succeeding LIBOR Business
Day unless such LIBOR Business Day falls in another calendar month in which case
such Interest Period shall end on the immediately preceding LIBOR Business Day;


(ii)            any Interest Period which begins on the last LIBOR Business Day
of the calendar month (or on a day for which there is no numerically
corres­ponding day in the calendar month at the end of such Interest Period)
shall end on the last LIBOR Business Day of the calendar month in which it would
have ended if there were a numerically corresponding day in such calendar month;
and


(iii)           no Interest Period respecting a Revolving Loan may extend beyond
the Revolving Loans Maturity Date, no Interest Period respecting the Term Loans
A may extend beyond the Term Loans A Maturity Date, no Interest Period
respecting the Term Loans B may extend beyond the Term Loans B Maturity Date,
and no Interest Period respecting the Term Loans C may extend beyond the Term
Loans C Maturity Date.


(b)            The following definitions are hereby added to Section 1.1 of the
Agreement in alphabetical order:


“Acton Real Estate” means the commercial real estate owned by ETCR -and located
at 533 Main Street, Acton, MA.


“Acton Real Estate Sale” means the sale of the Acton Real Estate.


“Acton Real Estate Sale Proceeds” means the proceeds received from the Acton
Real Estate Sale in an amount equal to the greater of (i) $1,807,500, or (ii)
the sale price of the Acton Real Estate, net of taxes and documented
out-of-pocket costs and expenses incurred in connection with such sale.


“Amendment No. 10” means that certain Amendment Number Ten to Revolving Credit
Agreement, dated as of June 6, 2008, among Borrowers, Agent and Lenders.


“ELA” means Elliot Laboratories, LLC, a California limited liability company.


“ELA Acquisition” means the acquisition by Parent (or its designee), through two
successive merger transactions, of Elliott Laboratories, Inc., a California
corporation.


“Fullerton Real Estate” means the commercial real estate owned by ETCR and
located at 1536 E. Valencia Drive, Fullerton, CA.


“Fullerton Real Estate Sale” means the sale of the Fullerton Real Estate.


“Fullerton Real Estate Sale Proceeds” means the proceeds received from the
Fullerton Real Estate Sale in an amount equal to the greater of (i) $3,825,000,
or (ii) the sale price of the Fullerton Real Estate, net of taxes and documented
out-of-pocket costs and expenses incurred in connection with such sale.


“Term Loan C Commitment” means, with respect to any Term Loan C Lender, the
amount indicated opposite such Lender’s name on Schedule 1.1C under the heading
Term Loan C Commitment or, in the case of any Lender that is an assignee Lender
pursuant to Section 11.5(c), the amount of the assigning Lender’s Term Loan C
Commitment assigned to such assignee Lender (collectively, the “Term Loan C
Commitments”).

 
 

--------------------------------------------------------------------------------

 


“Term Loan C Commitment Percentage” means, with respect to any Term Loan C
Lender, the percentage indicated on Schedule 1.1C under the heading Term Loan C
Commitment Percentage or, in the case of any Lender that is an assignee Lender
pursuant to Section 11.5(c), the percentage the assigning Lender’s Term Loan C
Commitment assigned to such assignee Lender.


“Term Loan C Lender” means each of the Lenders indicated on Schedule 1.1C under
the heading Term Loan C Lenders, and also means any assignee of such Lender
pursuant to Section 11.5(c).


“Term Loans C Maturity Date” means May 30, 2013.


“Term C Notes” means, collectively, the promissory notes executed by each
Borrower to the order of each Lender pursuant to Section 2.11(a) to evidence
such Lender’s Term Loan C.


3.3            Term Loans C.  The Agreement is hereby amended to add a new
Section 2.3A as follows:


2.3A         Term Loans C.


(a)            Several Term Loans C.  Subject to the terms and conditions
hereof, each Term Loan C Lender severally agrees to make a term loan (each a
“Term Loan C” and collectively the “Term Loans C”) to Borrowers on the Amendment
Date in an amount equal to each such Term Loan C Lender’s Term Loan C
Commitment, the proceeds of which shall be used for the purposes allowed in
Section 7.1(d).  Each Term Loan C Lender shall make the amount of such Lender’s
Term Loan C available to Agent in same day funds, not later than 9:00 a.m.
(Pacific time), on the Amendment Date, or as soon as practicable
thereafter.  After Agent’s receipt of the proceeds of the Term Loans C, Agent
shall disburse the Term Loans C as directed pursuant to written disbursement
instructions provided by Borrowers.


(b)            Amortization.  Borrowers shall pay quarterly principal reduction
payments on the Term Loans C each in the amount of $214,285.  Each such payment
shall be due and payable on the last day of each quarter commencing July 31,
2008 and continuing on the last day of each succeeding quarter.  On the Term
Loans C Maturity Date, the outstanding principal balance, and all accrued and
unpaid interest under the Term Loans C shall be due and payable in full.


(c)            Prepayments.  Borrowers may prepay the Term Loans C at any time,
in whole or in part, without penalty or premium except as otherwise required by
Section 2.7(a) with respect to repayments of LIBOR Lending Rate Portions.  All
principal amounts so repaid or prepaid may not be reborrowed. Borrowers shall
give Agent at least two (2) LIBOR Business Days’ prior written notice of any
prepayment of a LIBOR Lending Rate Portion, upon receipt of which, Agent shall
promptly give notice to each Term Loan C Lender.  Upon receipt of any such
notice of a prepayment, Agent shall promptly notify each Term Loan C Lender
thereof.  Agent shall, promptly following its receipt of any payment or
prepayment of the Term Loans C, distribute to each Term Loan C Lender its pro
rata share (based upon the principal amounts outstanding) of all amounts
received by Agent pursuant to this Section 2.3A for each such Term Loan C
Lender’s respective account.  All prepayments shall be applied toward scheduled
principal reductions payments owing under this Section 2.3A in inverse order of
maturity.


3.4            Interest Rates.  Section 2.4(a) of the Agreement is hereby
amended to add a new subsection (iv) as follows:


(iv)           Term Loans C.  Subject to the terms and conditions hereof, the
Term Loans C, or portions thereof, may be outstanding as either Prime Lending
Rate Portions or LIBOR Lending Rate Portions, by designating, in accordance with
Sections 2.5(b) and 2.6(b), either the Prime Lending Rate, or the LIBOR Lending
Rate to apply to all or any portion of the unpaid principal balance of the Term
Loans C; provided, however, there shall be no more than three (3) LIBOR Lending
Rate Portions of Term Loans C outstanding at any time.  LIBOR Lending Rate
Portions of Term Loans C shall be in minimum amounts each of $1,000,000.


3.5            Notes.  Sections 2.11(a) and (b) of the Agreement are hereby
amended in their entirety as follows:


(a)            Borrowers agree that, upon the request to Agent by any Lender if
and to the extent that such Lender has a Commitment as of the date of such
request, or in connection with any assignment pursuant to Section 11.5(c), to
evidence such Lender’s Loans, Borrowers will execute and deliver to such Lender
a Revolving Note, Term A Note, Term B Note and/or Term C Note, as applicable,
substantially in the forms of Exhibit 2.11(a), with appropriate insertions as to
payee, date and principal amount (each, as amended, supplemented, replaced or
otherwise modified from time to time, a “Note” and, collectively, the “Notes”),
payable to the order of such Lender and in a principal amount equal to

 
 

--------------------------------------------------------------------------------

 


such Lender’s Revolving Credit Commitment, Term Loan A Commitment, Term Loan B
Commitment and/or Term Loan C Commitment, as applicable.  Each Note shall (x) be
dated the date the applicable Commitment became effective, (y) be payable as
provided herein and (z) provide for the payment of  interest in accordance with
Section 2.4.


(b)            The Revolving Loans and Borrowers’ obligation to repay the same
shall be evidenced by the Revolving Notes, this Agreement and the books and
records of Agent and the Revolving Loan Lenders.  The Term Loans A and
Borrowers’ obligation to repay the same shall be evidenced by the Term A Notes,
this Agreement and the books and records of Agent and the Term Loan A
Lenders.  The Term Loans B and Borrowers’ obligation to repay the same shall be
evidenced by the Term B Notes, this Agreement and the books and records of Agent
and the Term Loan B Lenders.  The Term Loans C and Borrowers’ obligation to
repay the same shall be evidenced by the Term C Notes, this Agreement and the
books and records of Agent and the Term Loan C Lenders.  Agent shall maintain
the Register pursuant to Section 10.13, and a sub-account therein for each
Lender, in which shall be recorded (i) the amount of each Loan made hereunder,
whether each such Loan is a LIBOR Lending Rate Portion, a Prime Lending Rate
Portion or the COF Lending Rate Loans, and each Interest Period, if any,
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from Borrowers to each Lender hereunder and (iii)
both the amount of any sum received by Agent hereunder from Borrowers and each
Lender’s share thereof; provided, however, any failure by Agent to maintain the
Register or any such sub-account with respect to any Loan or continuation,
conversion or payment thereof shall not limit or otherwise affect Borrowers’
obligations hereunder or under the Notes.


3.6            Mandatory Principal Reductions.  Section 2.14 of the Agreement is
hereby amended in its entirety as follows:


2.14          Mandatory Principal Reductions.


(a)            Asset Sales.  Each Borrower shall pay to Agent for the account of
the Lenders, on the first Business Day following such Borrower’s receipt
thereof, one hundred percent (100%) of the Net Cash Proceeds derived from each
and all of its Asset Sales other than Permitted Real Estate Sales; provided that
so long as no Event of Default has occurred and is continuing, Borrowers shall
be permitted to retain the Net Cash Proceeds derived from (i) the Permitted
Asset Sales, and (ii) any other Asset Sales, other than the Permitted Real
Estate Sales, not to exceed $300,000 in any transaction or series of
transactions or $500,000 in the aggregate in any fiscal year of
Parent; provided, however, in accordance with Section 7.7, Borrowers shall not
conduct or consummate any Asset Sales unless and until the prior written consent
of Agent and the Majority Lenders has been obtained, or unless such Asset Sale
is otherwise permitted by Section 7.7.  Agent shall apply such Net Cash Proceeds
FIRST toward accrued and unpaid Expenses, SECOND toward accrued and unpaid
interest on the Loans, THIRD toward the remaining scheduled principal reduction
payments on the Term Loans A required by Section 2.2, the Term Loans B required
by Section 2.3, and the Term Loans C required by Section 2.3A, on a pro rata
basis, in inverse order of their maturity, and FOURTH, toward outstanding
Revolving Loans.  In the event that any payments are applied toward outstanding
Revolving Loans pursuant to this Section, the Revolving Credit Commitments shall
be permanently reduced by the amount of such payments.


(b)            Issuance of Subordinate Debt and/or Capital Stock.  Borrowers
shall also pay to Agent for the account of the Lenders one hundred percent
(100%) of the net proceeds from the issuance of any subordinate Debt or fifty
percent (50%) of the net proceeds from the issuance of Capital Stock of Parent
(other than Capital Stock issued in connection a Permitted Acquisition)
concurrent with any such issuance; provided that so long as no Event of Default
has occurred and is continuing, Parent shall be entitled to retain the proceeds
from the exercise of employee stock options not to exceed $1,000,000 in the
aggregate in any fiscal year; provided further that Parent shall not issue any
subordinate Debt without the prior written consent of Agent and the Majority
Lenders and execution and delivery of a subordination agreement with respect
thereto, in form and substance satisfactory to Agent and the Majority Lenders in
their

 
 

--------------------------------------------------------------------------------

 


sole and absolute discretion.  Agent shall apply such payment of proceeds FIRST
toward accrued and unpaid Expenses, SECOND toward accrued and unpaid interest on
the Loans, THIRD toward the remaining scheduled principal reduction payments on
the Term Loans A required by Section 2.2 and the Term Loans B required by
Section 2.3, and the Term Loans C required by Section 2.3A, on a pro rata basis,
in inverse order of their maturity, and FOURTH, toward outstanding Revolving
Loans.  In the event that any payments are applied toward outstanding Revolving
Loans pursuant to this Section, the Revolving Credit Commitments shall be
permanently reduced by the amount of such payments.


(c)            Excess Cash Flow.  Borrowers shall also pay to Agent for the
account of the Lenders fifty percent (50%) of the Excess Cash Flow earned during
each and every fiscal year of Parent.  Such payment of Excess Cash Flow shall
(i) be in addition to any scheduled principal payments, or optional prepayments,
and (ii) be paid within ten (10) Business Days after Parent’s delivery of its
annual Financial Statements pursuant to Section 6.3(e) (commencing with the
financial statements for the year ending January 31, 2009), and shall be based
upon the Excess Cash Flow disclosed in such Financial Statements.  Agent shall
apply such payment of Excess Cash Flow toward the remaining scheduled principal
reduction payments on the Term Loans B required by Section 2.3, in inverse order
of their maturity.


(d)            Boxborough Real Estate Sale.  Borrowers shall pay to Agent for
the account of the Lenders, on the first Business Day following Borrowers’
receipt thereof, one hundred percent (100%) of the Boxborough Real Estate Sale
Proceeds.  Agent shall apply such proceeds FIRST toward accrued and unpaid
Expenses, SECOND toward accrued and unpaid interest on the Loans, and THIRD,
toward the remaining scheduled principal reduction payments on the Term Loans A
required by Section 2.2 in inverse order of their maturity.


(e)            118 Acre Parcel Sale.  Borrowers shall pay to Agent for the
account of the Lenders, on the first Business Day following Borrowers’ receipt
thereof, one hundred percent (100%) of the 118 Acre Parcel Sale Proceeds.  Agent
shall apply such proceeds FIRST toward accrued and unpaid Expenses, SECOND
toward accrued and unpaid interest on the Loans, and THIRD, toward the remaining
scheduled principal reduction payments on the Term Loans B required by Section
2.3 in inverse order of their maturity.


(f)            Acton Real Estate Sale.  Borrowers shall pay to Agent for the
account of the Lenders, on the first Business Day following Borrowers’ receipt
thereof, one hundred percent (100%) of the Acton Real Estate Sale
Proceeds.  Agent shall apply such proceeds FIRST toward accrued and unpaid
Expenses, SECOND toward accrued and unpaid interest on the Loans, and THIRD,
toward the remaining scheduled principal reduction payments on the Term Loans C
required by Section 2.3A in inverse order of their maturity.


(g)            Fullerton Real Estate Sale.  Borrowers shall pay to Agent for the
account of the Lenders, on the first Business Day following Borrowers’ receipt
thereof, one hundred percent (100%) of the Fullerton Real Estate Sale
Proceeds.  Agent shall apply such proceeds FIRST toward accrued and unpaid
Expenses, SECOND toward accrued and unpaid interest on the Loans, and THIRD,
toward the remaining scheduled principal reduction payments on the Term Loans C
required by Section 2.3A in inverse order of their maturity.


3.7            Section 6.16 of the Agreement is hereby amended in its entirety
to read as follows:


6.16  Saugus Real Estate.  As soon as possible, but in no event more than two
hundred forty (240) days following December 5, 2007, Borrowers shall either (a)
cause the Saugus Real Estate to be subdivided such that the 118 acres as more
particularly described on Exhibit 6.16 attached hereto (the “118 Acre Parcel”)
is separate and can be insured by a separate policy of title insurance from the
25 acres contiguous

 
 

--------------------------------------------------------------------------------

 


to the 118 Acre Parcel and located at 20970 Center Pointe Parkway, Saugus,
California 91350 (the “25 Acre Parcel”); or (b) deliver to Agent a Phase II
Environmental Site Assessment report with respect to the 25 Acre Parcel in form
and substance (including conclusions as to the lack of hazardous waste and other
environmental problems) satisfactory to Agent, in its sole and unrestricted
discretion. If and when the Saugus Real Estate is subdivided into the 118 Acre
Parcel and the 25 Acre Parcel, Agent may, in its sole and unrestricted
discretion, require that (i) the Deed of Trust (as defined below), as modified
by the First Amendment (as defined below), be further modified such that the
Deed of Trust shall be recorded against each of the 118 Acre Parcel and the 25
Acre Parcel, with the correct applicable legal description attached to each
modification of the Deed of Trust, and (ii) the title policy for the Saugus Real
Estate, issued pursuant to Section 4(p)(iv) of Amendment No. 9, be split into
two (2) ALTA Extended Coverage Loan title policies (Form 2006), one of which
covers the 118 Acre Parcel, and the other of which covers the 25 Acre Parcel,
each in an amount and containing such endorsements as Agent may request, in its
sole and unrestricted discretion.


3.8            Use of Funds.  Section 7.1 of the Agreement is hereby amended in
its entirety as follows:


(a)            Use any proceeds of the Revolving Loans for any purpose other
than for working capital;


(b)            Use any proceeds of the Term Loans A for any purpose other than
to refinance the Pre-Existing Term Debt, payment of closing costs in connection
with the USTL Acquisition, or for working capital purposes;


(c)            Use any proceeds of the Term Loans B for any purpose other than
to fund the purchase price paid by Parent in connection with the USTL
Acquisition;


(d)            Use any proceeds of the Term Loans C for any purpose other than
to fund the purchase price, transaction costs and repayment of debt in
connection with the ELA Acquisition; or


(e)            Use any portion of the proceeds of the Loans in any manner which
might cause the Loans, the applica­tion of the proceeds thereof, or the
transactions contemplated by this Agreement to violate Regulation T, U, or X of
the Board of Governors of the Federal Reserve System, or any other regulation of
such board, or to violate the Securities and Exchange Act of 1934, as amended or
supplemented.


3.9            Replacement of Affected Lenders.  The first paragraph of Section
10.16 of the Agreement is amended as follows:


10.16        Replacement of Affected Lenders.  If any Lender (other than Agent)
(x) is owed a material amount of increased costs under Section 2.7 or ceases to
be obligated to make LIBOR Lending Rate Loans as a result of the operation of
Sections 2.8 or 2.9, (y) refuses to consent to certain proposed changes,
waivers, discharges or terminations with respect to this Agreement which have
been approved pursuant to Section 11.4 by the Majority Lenders, the Revolving
Loan Lenders the Revolving Credit Commitment Percentage of which aggregate more
than 66.67%, the Term Loan A Lenders the Term Loan A Commitment Percentage of
which aggregate more than 66.67%, or the Term Loan B Lenders the Term Loan B
Commitment Percentage of which aggregate more than 66.67%, or the Term Loan C
Lenders the Term Loan C Commitment Percentage of which aggregate more than
66.67%, as applicable; or (z) is in default of its obligations hereunder, then
Agent shall have the right, but not the obligation, to replace such Lender (the
“Replaced Lender”) with one or more Eligible Assignees (collectively, the
“Replacement Lender”) provided, that:


3.10          Amendments and Waivers.  Sections 11.4 (iv) and (v) of the
Agreement are hereby amended in their entirety as follows:


(iv)  amend, modify or waive any provision of this Agreement regarding the
allocation of prepayment amounts to the Term Loans A or the application of such
prepayment amounts to the

 
 

--------------------------------------------------------------------------------

 


respective installments of principal under the respective Term Loans A without
the written consent of the Term Loan A Lenders the Term Loan A Commitment
Percentages of which aggregate more than 66.67%; or amend, modify or waive any
provision of this Agreement regarding the allocation of prepayment amounts to
the Revolving Loans or the application of such prepayment amounts to the
respective installments of principal under the respective Revolving Loans
without the written consent of the Revolving Loan Lenders the Revolving Loan
Commitment Percentages of which aggregate more than 66.67%; or amend, modify or
waive any provision of this Agreement regarding the allocation of prepayment
amounts to the Term Loans B or the application of such prepayment amounts to the
respective installments of principal under the respective Term Loans B without
the written consent of the Term Loan B Lenders the Term Loan B Commitment
Percentages of which aggregate more than 66.67%, or amend, modify or waive any
provision of this Agreement regarding the allocation of prepayment amounts to
the Term Loans C or the application of such prepayment amounts to the respective
installments of principal under the respective Term Loans C without the written
consent of the Term Loan C Lenders the Term Loan C Commitment Percentages of
which aggregate more than 66.67%; or


(v)            subject to clause (i) of this Section 11.4 as it relates to
reducing the amount or extending the scheduled date of maturity of any Loan or
any installment thereof, amend, modify or waive any provision of (w) Section 2.1
or Section 2.11 (to the extent it relates to Revolving Loans) without the
written consent of Revolving Loan Lenders the Revolving Loan Commitment
Percentages of which aggregate more than 66.67%; or (x) Section 2.2 or Section
2.11 (to the extent it relates to the Term Loans A) without the written consent
of Term Loan A Lenders the Term Loan A Commitment Percentages of which aggregate
more than 66.67%; or (y) Section 2.3 or Section 2.11 (to the extent it relates
to the Term Loans B) without the written consent of Term Loan B Lenders the Term
Loan B Commitment Percentages of which aggregate more than 66.67%, or (z)
Section 2.3A or Section 2.11 (to the extent it relates to the Term Loans C)
without the written consent of Term Loan C Lenders the Term Loan C Commitment
Percentages of which aggregate more than 66.67%; or


3.11          Amendment to Schedule 1.1C.  Schedule 1.1C of the Agreement is
hereby replaced with the Schedule 1.1C attached hereto.


3.12          Amendment to Exhibit 2.11(a).  Exhibit 2.11(a) to the Agreement is
hereby appended with the form of Term C Note set forth on the Exhibit 2.11(a)
attached hereto.


3.13          Amendment to Schedule 5.9.  Schedule 5.9 (Subsidiaries) of the
Agreement is hereby replaced with the Schedule 5.9 attached hereto.


4.              Conditions Precedent to Effectiveness of Amendment.  The
effectiveness of this Amendment is subject to and contingent upon the
fulfillment of each and every one of the following conditions:


(a)            Agent shall have received this Amendment, duly executed by
Borrowers and all Lenders;


(b)            Agent shall have received payment of a fee, for the ratable
benefit of the Lenders, equal to $30,000;


(c)            Agent shall have received the Term C Notes payable to each Lender
in the amount of such Lender’s respective Term Loan C Commitment, duly executed
by Borrowers;


(d)            Lenders shall have reviewed to their satisfaction the Agreement
and Plan of Merger and related documents and agreements in connection with the
ELA Acquisition, and shall have received an executed collateral assignment of
Parent’s rights arising under such Agreement and Plan of Merger, in form and
substance satisfactory to Agent;


(e)            Agent shall have received evidence that the closing, consummation
and satisfaction of all conditions precedent in connection with the ELA
Acquisition have been made in accordance with the terms of the Agreement and
Plan of Merger and all applicable laws, rules and regulations, and confirmation
that the assets of ELA are free and clear of all claims and rights of third
Persons, other than Permitted Liens;

 
 

--------------------------------------------------------------------------------

 


(f)             Agent shall have received executed settlement and release
agreements, with disbursement instructions, relating to the payoff of (i) GE
Capital with respect to its loan secured by the Fullerton Real Estate, (ii)
Commerce Bank with respect to its loan secured by the Acton Real Estate, and
(iii) the sellers (and any debt of ELA that is to be paid at closing in
accordance with the Stock Purchase Agreement) in connection with the ELA
Acquisition, together with such releases and UCC-3 termination statements with
respect to such payoff, in form and substance satisfactory to Agent;


(g)            Agent shall have received an Addendum to Revolving Credit
Agreement and an Addendum to Security Agreement, duly executed by ELA, together
with all Schedules thereto, in form and substance satisfactory to Agent and
Lenders;


(h)            Agent shall have received an updated draft of Schedule 1 to the
Parent’s Stock Pledge Agreement listing 100% of the membership interest of ELA;


(i)             Agent shall have received, for the pro rata account of Lenders,
all Expenses owing on the Amendment Date;


(j)             No Material Adverse Effect shall have occurred and be
continuing, as determined by Lenders in their reasonable discretion;


(k)            No Event of Default or Unmatured Event of Default shall have
occurred and be continuing; and


(l)             All of the representations and warranties set forth herein, in
the Loan Documents and in the Agreement shall be true, complete and accurate in
all respects as of the date hereof (except for representations and warranties
which are expressly stated to be true and correct as of an earlier date).


(m)            With respect to ELA:


(i)             receipt by Agent of a Certificate of the Corporate Secretary of
ELA, dated as of the Amendment Date, certifying (1) the incumbency and
signatures of the Responsible Officers of ELA who are executing this Agreement
and the Loan Documents on behalf of ELA; (2) the Articles of Organization and
Operating Agreement of ELA, and all amendments thereto, as being true and
correct and in full force and effect; and (3) the resolutions of the Board of
Directors of ELA as being true and correct and in full force and effect,
authorizing the execution and delivery of this Agreement and the Loan Documents,
and authorizing the transactions contemplated hereunder and thereunder, and
authorizing the Responsible Officers of ELA to execute the same on behalf of
ELA;


(ii)            receipt by Agent of ELA’s Articles of Organization and all
amendments thereto, certified by the Secretary of State of its state of
organization and dated a recent date prior to the Amendment Date;


(iii)            receipt by Agent of a certificate of status and good standing
for ELA, dated a recent date prior to the Amendment Date, showing that ELA is in
good standing under the laws of the state of its organization;


(iv)            receipt by Agent of Uniform Commercial Code and other public
record searches with respect to ELA, in each case reasonably satisfactory to
Agent; and


(v)            receipt by Agent of copies of insurance binders or insurance
certificates for ELA;


(p)            With respect to the Saugus Real Estate and Boxborough Real
Estate, Agent shall have received duly executed and issued amendments and
endorsements, in form and substance satisfactory to Agent, of the existing deed
of trust and mortgage and policies of title insurance as may be required by
Agent to reflect the Term Loans C.

 
 

--------------------------------------------------------------------------------

 


(q)            With respect to the Fullerton Real Estate, Agent shall have
received duly executed and issued deed of trust, assignment of rents and fixture
filing, and a policy of title insurance, together with a Phase II Environmental
Site Assessment report respecting such property (including conceptual cost
estimates), all in form and substance satisfactory to Agent and as may otherwise
be required by Agent.


(r)             With respect to the Acton Real Estate, Agent shall have received
duly executed and issued mortgage, assignment of rents and fixture filing, and a
policy of title insurance, together with a Phase II Environmental Site
Assessment report respecting such property (including conceptual cost
estimates), all in form and substance satisfactory to Agent and as may otherwise
be required by Agent.


(s)            receipt by Agent of such other documents, instruments and
agreements as Agent may reasonably request in connection with the transactions
contemplated hereunder or to perfect or protect the liens and security interests
granted to Agent for the ratable benefit of Lenders in connection herewith;


5.              Representations and Warranties.  In order to induce Agent and
Lenders to enter into this Amendment, each Borrower hereby represents and
warrants to Agent and Lenders that:


(a)            No Event of Default or Unmatured Event of Default is continuing;


(b)            All of the representations and warranties set forth in the
Agreement and the Loan Documents are true, complete and accurate in all material
respects (except for representations and warranties which are expressly stated
to be true and correct as of an earlier date); and


(c)            This Amendment has been duly executed and delivered by Borrowers,
and after giving effect to this Amendment, the Agreement and the Loan Documents
continue to constitute the legal, valid and binding agreements and obligations
of Borrowers, enforceable in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency, and similar laws and
equitable principles affecting the enforcement of creditors’ rights generally.


6.              Counterparts; Telefacsimile Execution.  This Amendment may be
executed in any number of counterparts and by different parties on separate
counterparts, each of which, when executed and delivered, shall be deemed to be
an original, and all of which, when taken together, shall constitute but one and
the same Amendment.  Delivery of an executed counterpart of this Amendment by
telefacsimile shall be equally as effective as delivery of a manually executed
counterpart of this Amendment.  Any party delivering an executed counterpart of
this Amendment by telefacsimile also shall deliver a manually executed
counterpart of this Amendment but the failure to deliver a manually executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Amendment.


7.             Integration.  The Agreement as amended by this Amendment
constitutes the entire agreement and understanding between the parties hereto
with respect to the subject matter hereof and thereof, and supersedes any and
all prior agreements and understandings, oral or written, relating to the
subject matter hereof and thereof.


8.              Reaffirmation of the Agreement.  The Agreement as amended hereby
and the other Loan Documents remain in full force and effect.


[remainder of page intentionally left blank]

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Amendment as of the date first hereinabove written.





 
NATIONAL TECHNICAL SYSTEMS, INC.
             
By:
    /s/ Raffy Lorentzian
   
    Raffy Lorentzian, Chief Financial Officer
             
NTS TECHNICAL SYSTEMS dba NATIONAL TECHNICAL SYSTEMS
             
By:
    /s/ Raffy Lorentzian
   
    Raffy Lorentzian, Chief Financial Officer
             
XXCAL, INC.
             
By:
    /s/ Raffy Lorentzian
   
    Raffy Lorentzian, Chief Financial Officer
             
APPROVED ENGINEERING TEST LABORATORIES, INC.
             
By:
    /s/ Raffy Lorentzian
   
    Raffy Lorentzian, Chief Financial Officer
             
ETCR, INC.
             
By:
    /s/ Raffy Lorentzian
   
    Raffy Lorentzian, Chief Financial Officer
             
ACTON ENVIRONMENTAL TESTING CORPORATION
             
By:
    /s/ Raffy Lorentzian
   
    Raffy Lorentzian, Chief Financial Officer
             
PHASE SEVEN LABORATORIES, INC.
             
By:
    /s/ Raffy Lorentzian
   
    Raffy Lorentzian, Chief Financial Officer


 
 

--------------------------------------------------------------------------------

 
 

 
UNITED STATES TEST LABORATORY, L.L.C.,
 
a Kansas limited liability company
             
By:
           NTS TECHNICAL SYSTEMS dba NATIONAL
  TECHNICAL SYSTEMS, a California corporation        
Its:
    Class A Member
       
By:
    /s/ Raffy Lorentzian
   
    Raffy Lorentzian, Chief Financial Officer
             
ELLIOTT LABORATORIES, LLC, a California limited liability company
             
By:
    /s/ Raffy Lorentzian
   
    Raffy Lorentzian, Chief Financial Officer


 
 

--------------------------------------------------------------------------------

 
 

 
COMERICA BANK, in its capacities as Agent, Issuing Lender and a Lender
             
By:
    /s/ Vahe Medzoyan
   
    Vahe S. Medzoyan, Vice President
             
FIRST BANK, in its capacity as a Lender
             
By:
    /s/ Blake Seaton
 
Name:  Blake Seaton
 
Title:  Vice President


 
 

--------------------------------------------------------------------------------

 


Schedule 1.1C
Schedule of Commitments




Revolving Loan Lender
Revolving Credit
Commitment
Revolving Credit
Commitment Percentage
Comerica
First Bank
$9,900,000
$6,600,000
60%
40%
Term Loan A Lender
Term Loan A Commitment
Term Loan Commitment
Percentage
Comerica
First Bank
$5,400,000
$3,600,000
60%
40%
Term Loan B Lender
Term Loan B Commitment
Term Loan B Commitment
Percentage
Comerica
First Bank
$7,590,000
$5,060,000
60%
40%
Term Loan C Lender
Term Loan C Commitment
Term Loan C Commitment
Percentage
Comerica
First Bank
$3,600,000
$2,400,000
60%
40%


 
 

--------------------------------------------------------------------------------

 


Exhibit 2.11(a)
Form of Term C Note

 
 

--------------------------------------------------------------------------------

 


SECURED TERM LOAN C PROMISSORY NOTE




$___________
Los Angeles, California
 
 _______________, 20__





This Secured Term Loan C Promissory Note (this “Note”) is being delivered
pursuant to that certain Revolving Credit Agreement, dated as of November 21,
2001, as amended, by and among Makers (as defined below), the financial
institutions from time to time parties thereto as the Lenders, and Comerica
Bank, as contractual representative for itself and the Lenders (as the same may
be at any time heretofore or hereafter amended, supplemented, or otherwise
modified or restated, the “Agreement”).  Initially capitalized terms used but
not defined herein shall have the meanings ascribed thereto in the Agreement.


FOR VALUE RECEIVED, NATIONAL TECHNICAL SYSTEMS, INC., a California corporation,
NTS TECHNICAL SYSTEMS, a California corporation, dba National Technical Systems,
XXCAL, INC., a California corporation, APPROVED ENGINEERING TEST LABORATORIES,
INC., a California corporation, ETCR, INC., a California corporation, PHASE
SEVEN LABORATORIES, INC., a California corporation, UNITED STATES TEST
LABORATORY, L.L.C., a Kansas limited liability company, ACTON ENVIRONMENTAL
TESTING CORPORATION, a Massachusetts corporation, and ELLIOTT LABORATORIES, LLC,
a California limited liability company (collectively, “Makers”), jointly and
severally promise to pay to the order of _______________ (“Payee”), on or before
the Term Loans C Maturity Date, the principal sum of ________________ Dollars
($___________), or such lesser sum as shall equal the aggregate outstanding
principal amount of the Term Loan C made by Payee to Makers jointly and
severally pursuant to the Agreement (as defined below).


Makers promise to make principal reduction payments on the outstanding principal
balance hereof in the amounts and on the dates specified in the
Agreement.  Makers further promise to pay interest from the date of this Note in
like money on the aggregate outstanding principal amount hereof at the rates and
on the dates provided in the Agreement.  All computations of interest shall be
in accordance with the provisions of the Agreement.


Makers hereby authorize Payee to record in its books and records the date, type
and amount of the Term Loan C, and of each continuation, conversion and payment
of principal made by Makers, and Makers agree that all such notations shall, in
the absence of manifest error, be conclusive as to the matters so noted;
provided, however, any failure by Payee to make such notation with respect to
the Term Loan C or continuation, conversion, or payment thereof shall not limit
or otherwise affect Makers’ obligations under the Agreement or this Note.


Upon the occurrence and during the continuance of an Event of Default, in
addition to and not in substitution of any of Agent or Lenders’ other rights and
remedies with respect to such Event of Default, the entire unpaid principal
balance owing hereunder shall bear interest at the applicable Lending Rate plus
three hundred (300) basis points.  In addition, interest, Expenses and Fees, and
other amounts due hereunder or under the Agreement not paid when due shall bear
interest at the Prime Lending Rate plus three hundred (300) basis points until
such overdue payment is paid in full.


If any payment due hereunder, whether for principal, interest, or otherwise, is
not paid on or before the tenth day after the date such payment is due, in
addition to and not in substitution of any of Payee’s other rights and remedies
with respect to such nonpayment, Makers shall pay to Payee, a late payment fee
(“Late Payment Fee”) equal to five percent (5%) of the amount of such overdue
payment.  The Late Payment Fee shall be due and payable on the eleventh day
after the due date of the overdue payment with respect thereto.


Makers shall make all payments hereunder in lawful money of the United States of
America and in immediately available funds to Comerica Bank (“Agent”), for the
account of Payee, at Agent’s office located at 15303 Ventura Boulevard, Suite
100, Sherman Oaks, CA 91403, Attention: Vahe S. Medzoyan; or to such other
address as Agent may from time to time specify by notice to Makers in accordance
with the terms of the Agreement.


In no event shall the interest rate and other charges hereunder exceed the
highest rate permissible under any law which a court of competent jurisdiction
shall, in a final determination, deem applicable hereto.  In the event that such
a court determines that Payee has received interest and other charges hereunder
in excess of the highest rate applicable hereto, such excess shall be deemed
received on account of, and shall automatically be applied to reduce, the
principal balance hereof, and the provisions hereof shall be deemed amended to
provide for the highest permissible rate.  If there is no principal balance
outstanding, Payee shall refund to Makers such excess.


This Note is one of the “Term C Notes” issued pursuant to the Agreement and is
governed by the terms thereof.   The Agreement, among other things, contains
provisions for acceleration of the maturity of this Note upon the happening of
certain stated

 
 

--------------------------------------------------------------------------------

 


events and also for prepayments on account of principal of this Note prior to
the maturity hereof upon the terms and conditions specified in the
Agreement.  This Note and the Term Loan C evidenced hereby may be assigned or
otherwise transferred in whole or in part only by registration of such
assignment or transfer on the Register maintained by Agent pursuant to the terms
of the Agreement.


This Note is secured by the Liens granted to Agent, for the ratable benefit of
Lenders, under the Loan Documents.


Makers hereby waive presentment for payment, notice of dishonor, protest and
notice of protest.


THE VALIDITY OF THIS NOTE AND THE OTHER LOAN DOCUMENTS (UNLESS EXPRESSLY
PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH OTHER LOAN
DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF AND THEREOF,
AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL MATTERS
ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO SHALL BE DETERMINED
UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF CALIFORNIA, WITHOUT REGARD FOR PRINCIPLES OF CONFLICTS OF LAWS.


THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS NOTE AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN THE
STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF LOS ANGELES, STATE OF
CALIFORNIA, PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY
COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT PAYEE’S OPTION, IN THE COURTS OF
ANY JURISDICTION WHERE PAYEE ELECTS TO BRING SUCH ACTION OR WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND.  MAKERS AND PAYEE WAIVE, TO THE
EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE
DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 11.


MAKERS AND PAYEE HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS NOTE OR ANY OF THE
LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS.  MAKERS AND PAYEE REPRESENT THAT EACH HAS
REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  IN THE EVENT OF LITIGATION, A
COPY OF THIS NOTE MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.


This Note hereby incorporates the Reference Provision set forth in Section 11.10
of the Loan Agreement.

 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Makers have duly executed this Note as of the date first
above written.





 
NATIONAL TECHNICAL SYSTEMS, INC.
             
By:
     
    Raffy Lorentzian, Chief Financial Officer
             
NTS TECHNICAL SYSTEMS dba NATIONAL TECHNICAL
 
SYSTEMS
             
By:
     
    Raffy Lorentzian, Chief Financial Officer
             
XXCAL, INC.
             
By:
     
    Raffy Lorentzian, Chief Financial Officer
             
APPROVED ENGINEERING TEST LABORATORIES, INC.
             
By:
     
    Raffy Lorentzian, Chief Financial Officer
             
ETCR, INC.
             
By:
     
    Raffy Lorentzian, Chief Financial Officer
             
ACTON ENVIRONMENTAL TESTING CORPORATION
             
By:
     
    Raffy Lorentzian, Chief Financial Officer
             
PHASE SEVEN LABORATORIES, INC.
             
By:
     
    Raffy Lorentzian, Chief Financial Officer


 
 

--------------------------------------------------------------------------------

 



 
UNITED STATES TEST LABORATORY, L.L.C.,
 
a Kansas limited liability company
       
By:      NATIONAL TECHNICAL SYSTEMS, INC., a California corporation
       
Its:    Class A Member
       
By:
     
Raffy Lorentzian, Chief Financial Officer
             
ELLIOTT LABORATORIES, LLC, a California limited liability company
           
By:
     
    Raffy Lorentzian, Chief Financial Officer


 
 

--------------------------------------------------------------------------------

 


Schedule 5.9


Subsidiaries


Direct Subsidiaries of Parent (100% Owned unless otherwise noted below):


1.
NTS, Technical Systems, a California Corp. (dba National Technical Systems)



2.
XXCAL, Inc., a California Corp.



3.
National Quality Assurance, Inc., a Massachusetts Corp. (50% Owned)



4.
NTS Europe, Gmbh



5.
AETL Testing, Inc., a Canadian Corp. (dba NTS Calgary)



6.
Elliott Laboratories, LLC, a California limited liability company



Direct Subsidiaries of NTS (100% Owned unless otherwise noted below):


1.
Acton Environmental Testing Corporation, a Massachusetts Corp.



2.
Approved Engineering Testing Laboratories, Inc., a California Corp.



3.
ETCR Inc., A California Corp.



4.
Phase Seven Laboratories, a California Corp.



5.
United States Test Laboratory, L.L.C., a Kansas limited liability company

 
 

--------------------------------------------------------------------------------